Citation Nr: 1425040	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the statement received on January 8, 2008, was submitted in a timely manner to perfect an appeal to a denial of entitlement to service connection for posttraumatic stress disorder (PTSD), rheumatoid arthritis, and an increased evaluation for service-connected hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO determined that the Veteran's substantive appeal of an August 2006 decision was not timely.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of the paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

In January 2008, the Veteran filed a claim to reopen the issues of entitlement to service connection for PTSD and rheumatoid arthritis, and entitlement to an increased evaluation for bilateral sensorineural hearing loss.  The January 2008 claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  On August 30, 2006, the RO mailed notice to the Veteran and his representative that it had denied his claim of entitlement to service connection for PTSD and rheumatoid arthritis, and entitlement to an increased evaluation for bilateral sensorineural hearing loss.  He was provided notice of his procedural and appellate rights.

2.  On March 14, 2007, the RO mailed the Veteran and his representative a statement of the case regarding the August 2006 decision and notice of his procedural and appellate rights.  

3.  A substantive appeal was received on January 8, 2008.

4.  A substantive appeal with regard to the August 2006 decision was not received within 60 days of the March 2007 statement of the case or within one year of the August 2006 mailing of the notification of the determination being appealed.  


CONCLUSION OF LAW

A substantive appeal was not timely filed with regard to the August 30, 2006 decision, which denied claims of entitlement to service connection for PTSD and rheumatoid arthritis, and entitlement to an increased evaluation for bilateral sensorineural hearing loss.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 30, 2006, the RO mailed notice to the Veteran and his representative that it had denied his claims of entitlement to service connection for PTSD and rheumatoid arthritis, and entitlement to an increased evaluation for bilateral sensorineural hearing loss.  With that letter, the RO enclosed a VA Form 4107, "Your Rights to Appeal Our Decision."  The VA Form 4107 provided notice that to initiate an appeal of the RO decision, a notice of disagreement must be filed within one year of the date of the VA's letter denying the benefit.  This document also notified the appellant that after the notice of disagreement was received, the RO would either grant the claim or send a statement of the case.  It informed him that VA would send him a VA Form 9, "Appeal to Board of Veterans' Appeals," with the statement of the case and that he must return the VA Form 9 to VA if he wanted to continue the appeal.  

In September 2006, the RO received the Veteran's notice of disagreement with the August 2006 decision.  On March 14, 2007, the RO mailed a statement of the case to the appellant and his representative and enclosed a VA Form 9.  In the letter sent with the statement of the case, the RO told the Veteran that to complete the appeal he must file a formal appeal and informed him that the RO had enclosed a VA Form 9, which he could use to complete the appeal.  The letter informed him that he must file the appeal with the RO within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  The RO informed him:  "If we do not hear from you within this period, we will close your case."  The letter also informed him that if he needed more time to file his appeal, he should request more time before the time limit for filing the appeal expired. 

The RO received the completed VA Form 9 on January 8, 2008.  No VA Form 9 or correspondence regarding the Veteran's appeal of the August 2006 decision was received by the RO between March 14, 2007, and January 8, 2008. 

Appellate review of a decision of the AOJ, which is the RO in this case, is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3).  The claimant will be afforded a period of sixty days from the date the statement of the case is mailed to file the formal appeal.  Id.  This may be extended for a reasonable period on request for good cause shown.  Id. 

Except in the case of simultaneously contested claims, which this is not, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  The date of mailing of the statement of the case is presumed to be the same as the date of the statement of the case.  In this case, however, the record clearly indicates that the statement of the case was mailed to the appellant on March 14, 2007, one day after the date of the statement of the case itself.  Accordingly, the Board has considered the date of the actual mailing as the relevant date for determining the timeliness of the substantive appeal.  The date of mailing the letter of notification of the determination is presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  Accordingly, although the rating decision itself is dated August 19, 2006, the relevant date is that indicated on the letter notifying the Veteran of the determination, August 30, 2006.  The AOJ may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely.  38 C.F.R. § 20.305(a) (2013).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Id.  In calculating this 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  There is no postmark of record with regard to the VA Form 9 that was stamped as received by the RO on January 8, 2008.  Accordingly, the postmark date of the Form 9 is presumed to be December 31, 2007.

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id. 

As notice of the decision of interest was mailed to the appellant on August 30, 2006, and the statement of the case was mailed on March 14, 2007, the VA Form 9 received on January 8, 2008, and presumed to have been postmarked on December 31, 2007, was not timely because it was not filed within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, which is a later than 60 days after the statement of the case.  See 38 C.F.R. § 20.302(b).  There was no request for extension of time to file a substantive appeal. 

The time period during which to file a substantive appeal is not jurisdictional, i.e., failure to file within the prescribed time period is not an absolute bar to the Board's ability to adjudicate a matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA may waive its objection to an untimely substantive appeal, either explicitly or implicitly.  Id.  If a claimant does not file a timely substantive appeal and VA does not waive the timeliness requirement, however, "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993)). 

In Percy, the United States Court of Appeals for Veterans Claims held that VA had waived any objections it might have had to the timeliness of the filing of a substantive appeal by treating the disability rating matter as if it were part of a timely filed substantive appeal for more than five years, including by certifying the matter to the Board for adjudication and holding a Board hearing acknowledging that the matter was on appeal and taking testimony on the matter.  Percy, 23 Vet. App. at 46.  Here, in contrast, after receiving the January 2008 Form 9, the RO sent a letter to the Veteran explaining its determination that the substantive appeal was not timely and informing him that he could appeal "this decision - the decision that your substantive appeal was not timely filed."  Additionally, the undersigned Veterans Law Judge made it clear during the March 2012 hearing that the issue being addressed was whether the January 2008 substantive appeal was submitted in a timely manner.  As a result, the Board finds that VA has not waived any objections to the timeliness of the Veteran's filing of the substantive appeal regarding the August 2006 decision.

The doctrine of equitable tolling is also applicable to the time limit to file a substantive appeal.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  "As a general matter, equitable tolling pauses the running of, or 'tolls,' a statute of limitations when a litigant has pursued his rights diligently but some extraordinary circumstance prevents him from bringing a timely action."  Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885, at *1, n.1 (Fed. Cir. Apr. 23, 2014) (quoting Lozano v. Montoya Alvarez, No. 12-820, 2014 WL 838515, at *6 (U.S. Mar. 5, 2014)).  For example, equitable tolling has applied in circumstances such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) misfiling a document at the wrong location.  Cf. Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (citations omitted) (discussing equitable tolling in the context of a Notice of Appeal to the United States Court of Appeals for Veterans Claims).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.  Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).  

During the March 2012 hearing, the Veteran testified that he trusted his representative at the time, which was not Disabled American Veterans, to make good decisions on his behalf and submit any necessary paperwork in a timely manner.  The Veteran testified that his representative never mentioned a VA Form 9 or substantive appeal to him.  The Veteran further testified that his representative did not mail him a copy of the Form 9 that was submitted.  He testified that he could not recall whether or not he received the March 2007 VA statement of the case.  He was questioned regarding his address and provided an address matching that used in mailing the statement of the case and the notification of the August 2006 rating decision.  There is no indication in the record that the mailings were returned as undeliverable.  

The Board finds that equitable tolling is not warranted in this case.  While the Board does not question the veracity of the Veteran's statement that he trusted his representative to act on his behalf, the fact that the appellant was represented does not relieve him of his obligation to pursue his rights diligently.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letter sent with the statement of the case in March 2007.  The letter also informed the Veteran that if he failed to file an appeal or a request for more time before the time limit for filing an appeal expired, his case would be closed.  Where an appellant has been thus informed and has not received a communication from his representative regarding the filing of a substantive appeal, a diligent claimant should either submit a substantive appeal for himself or confirm with his representative that an appeal is being timely filed.  Because the Veteran did not pursue his rights diligently, the Board will not equitably toll the time period for filing the substantive appeal.  

In summary, the appellant did not timely file a substantive appeal of the August 2006 decision, in which the RO denied the Veteran's claims of entitlement to service connection for PTSD and rheumatoid arthritis, and entitlement to an increased evaluation for bilateral sensorineural hearing loss.  The RO informed the Veteran that it rejected his substantive appeal as untimely, and VA has not waived any objection to the timeliness of the filing.  Equitable tolling is not appropriate in this case.  For these reasons, the appeal as to the whether a timely substantive appeal was filed with regard to the August 2006 decision is denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

The appeal is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


